Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 1 of 23 PageID 782




                         UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
   OVIEDO MEDICAL CENTER, LLC,

           Plaintiff,                                        CASE NO. 6:19-cv-01711-WWB-EJK
   v.

   ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
   D/B/A ADVENTHEALTH OVIEDO ER,

           Defendant.


                 RESPONSE IN OPPOSITION TO PLAINTIFF’S
         RENEWED MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

           Defendant Adventist Health System/Sunbelt, Inc. (“AdventHealth”) respectfully

   requests this Honorable Court to deny Plaintiff Oviedo Medical Center, LLC’s (“OMC”)

   Renewed Motion for Entry of a Preliminary Injunction (Dkt. 23) (“Renewed Motion”).1

                                   I. SUMMARY OF ARGUMENT

           The Court should deny OMC’s request for extraordinary preliminary relief. More

   than ten months ago OMC learned AdventHealth planned to open a freestanding emergency

   care facility in Oviedo called the AdventHealth Oviedo ER. Now, nearly a year later and on

   the eve of its opening, OMC seeks to preliminarily enjoin AdventHealth from using the

   name. This Court routinely denies motions for preliminary relief based on mere months of

   inexplicable delay, which negates the requisite finding of irreparable harm under Rule 65.

   The Court should deny the Renewed Motion based solely on OMC’s unexplained (and

   unexplainable) ten-month delay in seeking this relief.

   1
    OMC filed its original Motion for Entry of Preliminary Injunction on September 3, 2019 (the “Original
   Motion”). (Dkt. 6.) OMC failed to serve the Original Motion pursuant to Local Rule 4.06, and withdrew the
   Motion after AdventHealth filed its response. (Dkt. 17.)
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 2 of 23 PageID 783




          In addition to the unjustified delay warranting summary denial of the Renewed

   Motion, OMC utterly failed to demonstrate a likelihood of success on the merits of its

   underlying trademark claims. To prevail, OMC must prove it owns enforceable trademark

   rights to the term “Oviedo ER” (the “Mark”). But, descriptive marks like these are not

   enforceable under well-settled trademark law. Rightly so, the Mark merely describes the

   nature and geographic location of OMC’s services – that OMC provides emergency room

   services in Oviedo. At best, the Mark is weak and enforceable only through proof of

   secondary meaning, which OMC wholly failed to establish here.

          OMC cannot even establish that it owns the Mark. While OMC unequivocally

   asserted in its Complaint and Original Motion that it acquired the Mark in 2017 from a

   predecessor (Dkts. 1, ¶ 4; 6, p. 3), the only evidence submitted regarding the 2017 transaction

   was a quitclaim deed transferring real property. (Dkt. 23-5, Ex. 2.). Now, after the benefit of

   AdventHealth’s response to its Original Motion, OMC provided a Nunc Pro Tunc

   Assignment of Intellectual Property Rights buried in Exhibit 4 of Exhibit E of OMC’s

   Renewed Motion. Contrary to its bold assertion, the nunc pro tunc assignment was executed

   August 21, 2019, just weeks before this lawsuit was filed, and months after OMC first raised

   this issue with AdventHealth. (Dkt. 23-5, Ex. 4.) The back-dated assignment is insufficient to

   retroactively transfer intellectual property (or the associated goodwill necessary to enforce

   intellectual property rights) that was clearly not part of the 2017 transaction.

          Instead, the nunc pro tunc assignment evidences the gravamen of this lawsuit – a

   retroactive attempt to prevent or make more difficult the opening of a nearby competing

   emergency room. Indeed all of the evidence OMC presented shows it sought to establish




                                                   2
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 3 of 23 PageID 784




   “Oviedo ER” as a trademark only after AdventHealth announced plans to open its facility in

   November, 2018. Plaintiff failed to carry its heavy burden under Rule 65—even after ten

   months to prepare and prefect its claims and with the benefit of AdventHealth’s response to

   the Original Motion. The Renewed Motion should be denied.

                                  II. FACTUAL BACKGROUND

       AdventHealth is a non-profit health care provider based in Altamonte Springs, Florida. It

   operates health care facilities across the United States. It is one of the largest non-profit

   health care systems in the nation. As part of a national branding strategy emphasizing

   consistency and clarity in patient marketing and communication, AdventHealth adopted a

   strict and invariable naming protocol for its health care facilities. (Ex. A, Carter Aff., ¶ 3.)

   This protocol features the “AdventHealth” brand name followed by the geographic location

   of the facility and the category of services provided. (Id.) For example, emergency room

   facilities are designated the initials “ER.” (Id., ¶4.) This protocol is universally applied to all

   AdventHealth free-standing ER facilities in the United States. (Id.) In addition to the

   AdventHealth Oviedo ER facility, AdventHealth operates or plans to open eleven other

   adherently named free-standing emergency care facilities. 2 (Id.)

          All AdventHealth facilities follow this carefully chosen naming convention. (Id.) In

   the Fall of 2018, AdventHealth announced plans to open a freestanding emergency room in

   Oviedo in the fall of 2019. (Ex. B.) Consistent with its naming convention, this facility will

   be called “AdventHealth Oviedo ER.” (Ex. A, Carter Aff., ¶¶ 4-5.) OMC learned of

   2
    AdventHealth Central Pasco ER, AdventHealth Deltona ER, AdventHealth Four Corners ER,
   AdventHealth Lake Mary ER, AdventHealth Lake Nona ER, AdventHealth Lenexa ER,
   AdventHealth Palm Harbor ER, AdventHealth South Overland Park ER, AdventHealth TimberRidge
   ER, AdventHealth Waterford Lakes ER, and AdventHealth Westchase ER. (Id.)



                                                   3
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 4 of 23 PageID 785




   AdventHealth’s Oviedo        facility in 2018—its Director of Public Relations and

   Communications even attended the groundbreaking on November 1, 2018. (Dkt. 23-1, ¶ 32.)

   Now, almost a year later, OMC seeks to destroy AdventHealth’s deliberate and consistent

   naming convention by claiming ownership of the descriptive terms “Oviedo” and “ER.” Such

   a deviation would have significant negative financial consequences for AdventHealth, and

   undermine the key characteristic of its national branding strategy – consistency and clarity in

   patient communication. (Id., ¶¶ 7-9.) It would deprive AdventHealth of the ability to inform

   patients about the location and nature of its services. An injunction would also prevent

   AdventHealth from opening the emergency care facility under the applied-for Agency for

   Health Care Administration (“AHCA”) license, which will issue under the registered

   fictitious name “AdventHealth Oviedo ER” for October 17, 2019 opening. (Ex. K, Godfrey

   Aff., ¶ 4.) AdventHealth has significant existing obligations associated with the imminent

   opening of this facility that it will incur whether its doors open for patients or not. These

   include labor costs and employee benefits, obligations for signed contracts (e.g. leases,

   physician coverage, and service providers), utility expenses, facility maintenance and

   upkeep, and professional fees (legal and marketing). Likewise, AdventHealth can never

   recover lost profits for each day the facility remains closed.

                      III. ARGUMENT AND MEMORANDUM OF LAW

      A. Standard for Preliminary Injunction

          To prevail on its Renewed Motion, OMC bears the heavy burden of clearly

   establishing: (1) a substantial likelihood of success on the merits of its underlying claims, (2)

   that it will suffer irreparable harm without an injunction (3) that exceeds the harm caused to




                                                   4
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 5 of 23 PageID 786




   AdventHealth if the injunction issues, and (4) an injunction would not disserve the public

   interest. Jysk Bed'N Linen v. Dutta-Roy, 810 F.3d 767, 774 (11th Cir. 2015). A preliminary

   injunction is an “extraordinary and drastic remedy” that cannot be awarded unless the

   movant clearly establishes each of the four prerequisites. You Fit, Inc. v. Pleasanton Fitness,

   LLC, Case No. 8:12-CV-1917, 2013 WL 521784, at *1 (M.D. Fla. Feb. 11, 2013), quoting

   US. v. Jefferson Cnty., 720 F.2d 1511, 1519 (11th Cir.1983). OMC failed to carry its heavy

   burden and its request for extraordinary relief should be denied.

      B. OMC Failed to Establish Irreparable Harm

      This Court consistently denies motions for preliminary injunctions when the movant

   inexplicably waits several months to seek relief. See Invue Security Products Inc. v.

   Vanguard Products Group, Inc., 8:18-CV-2548-T-33SPF, 2019 WL 4671143, at *6-7 (M.D.

   Fla. July 1, 2019) (Collecting cases denying motions for preliminary injunctions for

   unexplained or unjustified delays of more than two months and finding “Plaintiff’s delay in

   seeking a preliminary injunction severely undermines a finding of irreparable harm.”). Here,

   OMC’s ten-month delay in seeking preliminary injunctive relief negates the requisite finding

   of irreparable harm. Id. The Renewed Motion should be denied on this ground alone.

          Moreover, OMC “must actually show based on the facts of [the] case that irreparable

   harm was ‘likely,’ not merely possible, in the absence of an injunction.” Hoop Culture, Inc.

   v. GAP Inc., 648 F. App'x 981, 985 (11th Cir. 2016). “[T]he Eleventh Circuit has recently

   emphasized that Plaintiffs have the burden to show a likelihood of irreparable harm based on

   independently proved facts.” Island Stone Int'l Ltd. v. Island Stone India Private Ltd., No.

   616CV656ORL40KRS, 2017 WL 5632719, at *6 (M.D. Fla. Nov. 3, 2017). Despite a second




                                                  5
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 6 of 23 PageID 787




   bite at the apple, OMC failed to present any fact, let alone “independently proved facts”

   supporting irreparable injury. As addressed in more detail below, no competent evidence

   suggests confusion between the facilities is likely to occur. In fact, AdventHealth’s naming

   protocol makes crystal clear the owner of its facility (i.e. ADVENTHEALTH Oviedo ER).

   OMC should simply add its brand “Oviedo Medical Center” to the otherwise purely

   descriptive Mark if it truly believes confusion is likely.

      C. OMC Failed to Establish a Likelihood of Success on the Merits

              a. OMC Did Not Established Ownership of the Mark

          OMC asserts only common law rights in the Mark (Dkt. 1, pp. 20, 24.), and therefore

   bears the burden of establishing ownership of the mark via prior use in commerce. Crystal

   Ent. & Filmworks, Inc. v. Jurado, 643 F. 3d 1313, 1321 (11th Cir. 2011). OMC attempts to

   discharge this burden by boldly claiming that “in 2017, it acquired the rights in the OVIEDO

   ER trade name and service mark from its predecessor” (Dkt. 1, ¶ 18), a claim repeated

   unequivocally in the Original and Renewed Motions. The only evidence of the 2017

   acquisition was a Quitclaim Deed presented in the Renewed Motion (Dkt. 23-5, Ex. 2) for the

   transfer of real property. After withdrawing its Original Motion for numerous procedural

   failures, OMC now admits that there was, in fact, no acquisition of the Mark in 2017.

   Instead, OMC bases its entire ownership claim on the Mark on a back-dated assignment of

   intellectual property executed just weeks before this lawsuit was filed. (Dkt. 23-5, Ex. 4.)

   OMC’s nunc pro tunc assignment is ineffective and underscores that the Mark was little

   more than an afterthought devised by OMC in response to AdventHealth’s announcement of

   the AdventHealth Oviedo ER.




                                                   6
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 7 of 23 PageID 788




          “Nunc pro tunc” assignments are disfavored if “clearly created for the purpose of

   sustaining plaintiff's position in . . . litigation.” Wallace Intern. Silversmith's, Inc. v. Stanley

   Roberts, Inc., No. 87 Civ. 3574, 1990 WL 123793, *2 (S.D.N.Y. Aug.8, 1990). A nunc pro

   tunc assignment is an assignment made now of something which was previously done, to

   have effect as of the former date. The purpose of such an assignment is to clarify the record

   so that it shows something that actually occurred, but has been omitted from the record

   through inadvertence or mistake. Hotel Corp. of Am. v. Inn Am., Inc., 153 U.S.P.Q. ¶ 574

   (BNA) (T.T.A.B. Mar. 16, 1967). For example, an ineffective oral assignment can be

   corrected later via a written nunc pro tunc assignment. See, e.g., Arthur Rutenberg Homes,

   Inc. v. Drew Homes, Inc., 29 F.3d 1529, 1533 (11th Cir. 1994) (court allowed oral agreement

   to transfer copyright to take effect nunc pro tunc to date of oral agreement by later writing).

          OMC presents no evidence whatsoever of any underlying mistake or omission

   regarding the 2017 transaction. Nor is there any hint of a need to clarify the record of an

   intent to transfer intellectual property or associated goodwill at that time. Rather, OMC’s

   evidence shows that on January 30, 2017, OMC acquired real property via Quitclaim Deed

   (Dkt. 23-5, Ex. 2), which makes no reference to trademarks or intellectual property generally,

   let alone the Mark asserted here. OMC proffers no testimony suggesting a failure to properly

   document the Mark’s assignment as part of the 2017 transaction warranting the corrective

   nunc pro tunc assignment this year. Rather, the January 30, 2017 Quitclaim Deed conveyed

   exactly what the parties wanted to convey—real property—nothing more.

          It is well settled that merely purchasing a building is insufficient to confer ownership

   of any trademarks associated with the building. See Long Grove Investments, LLC v. Baldi




                                                    7
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 8 of 23 PageID 789




   Candy Co., No. 18-CV-5237, 2019 WL 3716841, at *4 (N.D. Ill. Aug. 7, 2019) (the mere

   purchase of real property once associated with a trademark is insufficient to confer

   ownership of the trademark); see also Russell Rd. Food & Beverage, LLC v. Galam, 180 F.

   Supp. 3d 724, 737 (D. Nev. 2016) (owner of the property where a former strip club—the

   “Crazy Horse Too” club—was situated did not own the “Crazy Horse Too Mark”). Thus, in

   the absence of any evidence of a mistake or omission, OMC’s Nunc Pro Tunc assignment is

   ineffective and does not vest OMC with any trademark rights. Without rights in the Mark,

   OMC’s underlying claims fail and the Renewed Motion must be denied.

              b. OMC Has Not and Cannot Establish Any Likelihood of Confusion

          Another independently sufficient basis for denial of the Renewed Motion is OMC’s

   failure to establish any likelihood of confusion. In determining whether marks are likely to be

   confused, courts in the Eleventh Circuit consider seven factors: (1) the type of mark, (2) the

   similarity of the marks at issue, (3) the similarity of the services the marks represent, (4) the

   similarity of the parties' service outlets and customers, (5) the nature and similarity of the

   parties' advertising media, (6) the defendant's intent, and (7) any actual confusion. You Fit,

   2013 WL 521784, at *2 (quotation omitted). The balance of these factors tips decidedly in

   favor of AdventHealth.

                    i.   FACTOR ONE: The Mark is unprotectable, or at best, weak

          The Mark describes OMC’s location in Oviedo and the emergency services it

   provides. The descriptive nature of the mark renders it unprotectable, or at best, extremely

   weak. The leading treatise on trademark law notes that "[d]escriptive geographical terms are

   in the 'public domain' in the sense that every seller should have the right to inform customers




                                                  8
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 9 of 23 PageID 790




   of the geographical origin of his goods." 2 J. THOMAS MCCARTHY, McCarthy on

   Trademarks §14:1 (2019); accord Restatement Third, Unfair Competition §14, comment d

   (1995) ("merchants should remain free to indicate their place of business or the origin of their

   goods without unnecessary risk of infringement"). "These geographical terms should remain

   free for all sellers in that portion of the world to use descriptively with equal honesty." 2 J.

   THOMAS McCARTHY, McCarthy on Trademarks §14:1 (2019). As such, "terms that are

   descriptive of the geographic location or origin of goods and services are regarded by the law

   as not being 'inherently distinctive' marks." Id. The law only permits enforcement of

   geographically descriptive marks if, through usage, the mark has become distinctive via

   acquisition of "secondary meaning" in the minds of the consuming public. Id.

                      OMC Cannot Establish Five Years of Continuous Use.

          Conceding that the Mark is descriptive, OMC relies on 15 U.S.C. § 1052(f) to argue

   that the mark has “acquired distinctiveness” via “substantially exclusive and continuous use”

   for “over five years.” (Dkt. 1, ¶ 38.) This statute can be used to establish a prima facie case

   of acquired distinctiveness when registering marks on the Principal Register of the U.S.

   Patent and Trademark Office (“USPTO”). 15 U.S.C. § 1052(f). In this case, OMC attempts to

   establish five years of continuous use by tacking onto the rights of Central Florida Regional

   Hospital, Inc., which purportedly opened the facility in November of 2013. (Dkt. 1, ¶ 39.)

   OMC tries this legal sleight of hand by recasting a 2017 Quitclaim Deed it received from

   Central Florida Regional Hospital as a trademark assignment. But as explained in Section

   III(C)(a) supra, OMC cannot simply conjure up a trademark assignment where one did not

   originally exist. In the absence of a valid trademark assignment, OMC cannot establish five




                                                  9
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 10 of 23 PageID 791




    years of continuous use and cannot lay claim to the presumption of § 1052(f). The Renewed

    Motion must, therefore, be denied.

                            OMC Lacks Evidence of Secondary Meaning.

           Even if OMC could establish five years of use, § 1052(f) is merely a presumption

    employed by the USPTO in evaluating pending trademark applications. Standing alone it is

    insufficient to discharge the “high degree of proof necessary to establish secondary meaning

    for a descriptive term.” Gulf Coast Commercial Corp. v. Gordon River Hotel Assocs., No.

    2:05CV564-FTM-33SPC, 2006 WL 1382072, at *8 (M.D. Fla. May 18, 2006). In the

    absence of consumer survey evidence “four factors can be considered in determining whether

    a particular mark has acquired secondary meaning: “(1) the length and manner of its use;

    (2) the nature and extent of the advertising and promotion; (3) the efforts made by the

    plaintiff to promote a conscious connection in the public’s mind between the name and the

    plaintiff’s . . . business; and (4) the extent to which the public actually identifies the name

    with the plaintiff’s [service].” Investacorp Inc. v. Arabian Inv. Banking Corp., 931 F.2d

    1519, 1525 (11th Cir. 1991). Notably, in Investacorp, the Court of Appeals for the Eleventh

    Circuit disregarded five years of continuous use because there was “nothing significant”

    about the plaintiff simply displaying its service mark on transactional documents. Id.

           In the present case, OMC has not come forward with any consumer surveys or other

    evidence suggesting that that “Oviedo ER” has come to be recognized as uniquely

    identifying the emergency room services offered by OMC. See Deltona Transformer Corp.

    v. Wal-Mart Stores, Inc., 115 F. Supp.2d 1361, 1367-69 (M.D. Fla. 2000) (denying

    preliminary injunction in the absence of consumer survey of secondary meaning). To the




                                                  10
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 11 of 23 PageID 792




    contrary, the evidence demonstrates that OMC only recently began using the Mark in

    response to AdventHealth’s announced facility.

                                 Ovideo ER Signage and Advertising.

           OMC presents the Affidavit of Cathleen Droke as evidence that an “Oviedo ER” sign

    was present when the facility opened on November 25, 2013. (Dkt. 23-1, ¶ 7.) She further

    testifies regarding registration of the oviedoer.com domain name as early as November 30,

    2012. (Id., ¶ 8.) Although Ms. Droke makes passing reference to other “signage and

    marketing materials” in use following the opening of the facility in 2013, she presents no

    examples of this older usage. (Id.) Ms. Droke does present examples of far more recent

    marketing materials in Exhibits 19, 20, and 21 of her Affidavit. Yet, Exhibit 19 is dated April

    24, 2019, Exhibit 20 is dated May 13, 2019, and Exhibit 21 is undated. (Dkt. 23-1, ¶ 26-27.)

    These materials should be disregarded because they are all dated well after AdventHealth

    announced its facility in November of 2018. See Main Street Assoc. v. Main Street USA,

    2006 WL 8439400, *7 (MD Fla 2006) (disregarding advertising materials dated after

    defendant’s entry into the marketplace). Furthermore, in these recent materials, “Oviedo ER”

    is not prominently displayed in the advertisement. Rather, one must wade into the narrative

    of the advertisement to find a reference to “Oviedo ER at Oviedo Medical Center.” (Dkt. 23-

    1, ¶¶ 26-27.) Thus, the only evidence OMC presents of the Mark being used in 2013 is a

    single sign and a domain name.

           Regarding the “Oviedo ER” sign, as reflected in the video and photographs (Ex. C,

    Aaron Aff., ¶¶ 6-7.), it is simply not possible to clearly view this sign from any adjacent

    roadways. (Id., ¶¶ 2-5.) Nor does this sign face the front entrance to the ER. (Id.) In fact, the




                                                   11
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 12 of 23 PageID 793




    only patients gaining a clear view of this sign would be the individuals leaving the

    emergency room. Other signage leading into the facility, which is clearly visible from the

    roadway, simply references “Oviedo Medical Center” without any mention of the Mark. (Id.)

    OMC is not attempting to promote a conscious connection in the public’s mind if it is not

    even using the Mark to attract people passing its facility. This demonstrates that OMC has

    not employed the Mark in a manner for it to gain secondary meaning.

            Regarding the domain name, notably absent from Ms. Droke’s affidavit is any

    indication of when the website went live or what was present on the oviedoer.com webpage.

    The registration of the domain, by itself, is of no value. See Sound Surgical v. Rubinstein,

    734 F. Supp.2d 1262, n. 21 (MD Fla. 2010) (registering a domain name, without more, does

    not constitute commercial use and does not violate the Lanham Act). Currently, the

    www.oviedoer.com domain (last visited 9/11/2019) re-directs consumers to the “Emergency

    Care” page of https://oviedomedicalcenter.com/ (last visited 9/11/2019). (Ex. D.) The

    Emergency Care page describes the emergency services provided at Oviedo Medical Center

    and currently shows OMC’s use of the word mark as “Oviedo ERsm at Oviedo Medical

    Center.” (Id.) It also shows a stylized version of the mark, which OMC has not asserted.

    Critically, as recently as August 19, 2017, this same webpage contained absolutely no

    reference to the Mark! (Ex. E, Butler Aff., ¶ 6.) Thus, as late as August of 2017 – and

    perhaps even later3 – OMC was simply advertising that “When you need emergency services,

    count on Oviedo Medical Center.” (Id.) Thus, contrary to its allegations, and as recently as


    3
     Note that August 19, 2017 appears to be the last time the page was archived. Thus, the exact date the webpage
    was updated to include the Mark is uncertain. AdventHealth will seek discovery regarding the date and
    substance of these changes.




                                                         12
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 13 of 23 PageID 794




    two years ago, OMC did not even view “Oviedo ER” as a trademark. This undercuts Ms.

    Droke’s claim that Oviedo ER was used in marketing materials since 2013. Moreover, it

    further illustrates that far from a mark cloaked with secondary meaning, the Mark was an

    afterthought, devised in response to legitimate competition from AdventHealth.

                               News Reports and Social Media Posts.

           The cited news articles in support of secondary meaning are similarly unavailing.

    (Dkt. 23-1, ¶¶ 13-24.) The news articles cited are not advertising and do not represent efforts

    by OMC to promote the Mark. The articles never use trademark or service mark symbols

    when referencing “Oviedo ER.” Instead, they simply reflect use of “Oviedo ER” in its

    primary, descriptive sense – the same way that AdventHealth uses the term to describe its

    emergency care facilities. Such descriptive uses do not constitute trademark usage and cannot

    establish secondary meaning. See Commodores Entm't Corp. v. Thomas McClary, No.

    614CV1335ORL37GJK, 2015 WL 12843872, at *2 (M.D. Fla. Mar. 10, 2015) (noting that

    descriptive terms may always be used in their primary descriptive sense).

           Ms. Droke’s reference to various Facebook® posts is also insufficient for secondary

    meaning. The screen shots provided by Ms. Droke are not taken from OMC’s Facebook®

    page (Dkt. 23-1, Ex. 6.), likely because nowhere on OMC’s Facebook® page does OMC

    advertise “Oviedo ER” or even “Oviedo ER at Oviedo Medical Center.” Instead, the entire

    page simply features the name “Oviedo Medical Center.” (Ex. F, Colitz Aff., ¶ 1.) OMC

    responds to patient inquiries not as “Oviedo ER,” but as “Oviedo Medical Center,” and

    patients identify OMC’s ER services with a variety of names other than the Mark. Thus,

    OMC’s Facebook® page is entirely consistent with its current street signage and how it




                                                  13
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 14 of 23 PageID 795




    presented itself on its website at least until August of 2017. OMC’s exhibits establish it never

    seriously considered “Oviedo ER” as a trademark until AdventHealth’s entry into the

    marketplace.

                               Advertising Expenditures and Patients Served.

           Ms. Droke also states that “[s]ince the Oviedo ER facility opened in 2013, Central

    Florida Regional Hospital and Oviedo Medical Center have collectively spent in excess of

    $1.3 million in advertising and promotional costs related to the promotion of the Oviedo ER

    branded facility.” (Dkt. 23-1, ¶ 30.) OMC’s current CEO, Mr. KC Donahey, further states

    that, “[s]ince it opened in 2013, the Oviedo ER facility has served over 135,000 patients.”

    (Dkt. 23-5, ¶ 12.) Both these assertions use clever wording to avoid the relevant question:

    how much money has OMC spent promoting the “Oviedo ER” trademark. Promotions

    “related” to the “facility” do not necessarily feature the “Oviedo ER” trademark. Given that

    until at least August of 2017, the Mark was not even featured on OMC’s website and that

    OMC’s current Facebook® page still does not feature the mark, one can only surmise that the

    $1.3 million was spent advertising other marks. Any amounts spent promoting other marks

    associated with OMC are simply irrelevant to the question of secondary meaning. Similarly,

    although serving 135,000 patients is certainly commendable, it offers no insight into the

    efforts OMC expended marketing the Mark.

                                  Pending Trademark Applications.

           OMC’s Renewed Motion also references two pending federal trademark applications.

    (Dkt. 23, p. 3.) The existence of these applications is irrelevant as OMC’s Complaint

    contains no cause of action for infringement of a federally registered mark. See, e.g. Jat




                                                  14
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 15 of 23 PageID 796




    Wheels, Inc. v. JNC Wheel Collection, 2014 WL 4568323, *2 (CD Cal. 2014) (noting that a

    claim for infringement under 15 U.S.C. §1114 is “clearly frivolous” in the absence of a

    federal registration). To the extent the Court affords any weight to these pending

    applications, the following issues should be addressed. First, in both applications OMC’s

    address is listed as Nashville, Tennessee. (Dkt. 23-2.) This is relevant because absolutely

    nothing in these applications alerted the Examining Attorney that “Oviedo” is a City in

    Florida. Thus, the USPTO had no way to ascertain that Oviedo ER is geographically

    descriptive. Second, as indicated in the “Assignment Abstract of Title Information” the Nunc

    Pro Tunc assignment OMC now relies upon was not provided to the USPTO. (Dkt. 23-2.)

    AdventHealth will likely be addressing these issues with the USPTO upon the issuance of the

    registrations. In the meantime, the applications should be disregarded by the Court.

           In conclusion, the evidence indicates that OMC only recently began using the Mark in

    response to AdventHealth announcing its facility. The token uses that have been presented

    are woefully short of the type needed to establish secondary meaning. Factor one itself is

    determinative here and warrants a denial of OMC’s Renewed Motion.

                    ii.   FACTOR TWO: The Marks Are Not Meaningfully Similar

           Contrary to OMC’s argument, the two marks are not identical. Ample case law

    establishes that marks should not be dissected when comparing any alleged similarity.

    Instead, “[t]o determine if two marks are similar, the court ‘considers the overall impressions

    that the marks create, including the sound, appearance, and manner in which they are used.’”

    PlayNation Play Sys., Inc. v. Velex Corp., 924 F.3d 1159, 1168 (11th Cir. 2019) (quoting

    Frehling Enterprises, Inc. v. Int'l Select Grp., Inc., 192 F.3d 1330, 1337 (11th Cir. 1999)).




                                                  15
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 16 of 23 PageID 797




    “Similarity must be determined by considering the overall impression created by the mark as

    a whole rather than simply comparing individual features of the marks.” Sovereign Military

    Hospitaller v. Fla. Priory of the Knights Hospitallers, 809 F.3d 1171, 1186 (11th Cir. 2015)

    (quoting Exxon Corp. v. Tex. Motor Exch. of Hous., Inc., 628 F.2d 500, 505 (5th Cir.1980)).

           As evidenced by the parties’ respective websites, OMC currently displays its mark as

    “Oviedo ER at Oviedo Medical Center” while AdventHealth displays its mark as

    “AdventHealth Oviedo ER.” (Exs. B, D.) Thus, when one takes into account the “overall

    impressions that the marks create” and the “manner in which they are used” they are properly

    compared as follows:

                            Oviedo ER at Oviedo Medical Center
                                   AdventHealth Oviedo ER
    PlayNation, 924 F.3d 1168.

           These marks are easily distinguishable. One prominent difference concerns the

    placement of “Oviedo ER,” which is clearly reversed between the two marks. Namely,

    “Oviedo ER” forms the beginning of OMC’s mark and the ending of AdventHealth’s mark.

    Furthermore, the dominant part of AdventHealth’s mark is unsurprisingly “AdventHealth.”

    This is consistent with its nationwide naming convention. (Ex. A, Carter Aff., ¶ 3.) By

    contrast, the dominant part of OMC’s mark is the geographic term “Oviedo.” OMC’s mark

    conveys that it is an ER located “at” a larger medical center. The AdventHealth mark, by

    contrast, conveys that it is a freestanding ER. This reflects the different services provided at

    the two facilities. OMC’s mark is also much longer, consisting of six words, all of which are

    descriptive. This is compared to AdventHealth’s much shorter three word mark, featuring its




                                                  16
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 17 of 23 PageID 798




    trademark “AdventHealth.” Given these stark differences, consumers will undoubtedly be

    able to distinguish the two marks. This factor overwhelmingly favors AdventHealth.

                    iii.   FACTOR THREE: The Services are Different

           OMC’s Motion agues, without presenting any evidence, that the services performed

    by the parties are “identical.” This is simply not the case, and as noted in Factor Two above,

    the difference in services is actually reflected in the two marks. Furthermore, according to its

    website, OMC is a medical center that “provides a full range of healthcare services.” (Ex. G.)

    The AdventHealth facility, by contrast, is not a medical center and does not offer a full range

    of healthcare services, but is rather a freestanding ER. (Ex. B.) The differences in the two

    facilities tips this factor in AdventHealth’s favor.

                    iv.    FACTORS FOUR/FIVE: OMC Offers no Evidence of Similar
                           Customers or Media Outlets

           OMC produced no evidence establishing the parties will service the same customers

    or utilize the same media outlets. Given that the AdventHealth facility has yet to open its

    doors, such evidence likely does not exist. Nonetheless, the Court should reject OMC’s

    conjecture and legal arguments to support these factors.

                     v.    FACTOR SIX: Intent Has Not Been Established

           The AdventHealth Oviedo ER mark was chosen as part of an established naming

    convention. (Ex. A, Carter Aff., ¶¶ 3-4.) This naming convention is used on a nationwide

    basis. No less than eleven AdventHealth facilities employ, or will employ, a similar name.

    (Id.) The consistency and logic of AdventHealth’s naming convention completely refutes

    OMC’s assertion that AdventHealth intended to capitalize off of OMC’s mark.




                                                    17
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 18 of 23 PageID 799




                    vi.   FACTOR SEVEN: There is no Confusion

           OMC cites to only one example of supposed confusion. In doing so, it misrepresents

    the content of an article from the Orlando Business Journal (“OBJ”). (Ex. H.) Contrary to

    OMC’s explanation, the article in question discusses the facilities of both parties. Equally

    important, the article reflects absolutely no confusion between them. As noted in the attached

    exhibit, the article clearly applies the correct name to both OMC’s facility and the

    AdventHealth facility. (Id., p. 3.)

           The OBJ article actually raises further serious questions regarding OMC’s ownership

    claims over the “Oviedo ER” mark. As illustrated in Exhibit F, the OBJ article actually lists

    HCA Healthcare Inc. as the operator of the “Oviedo ER” and not the Plaintiff Oviedo

    Medical Center, LLC. (Id.) This raises further questions about the 2017 acquisition. The OBJ

    article also labels Plaintiff’s facility as “Oviedo ER (Now Oviedo Medical Center),” hereby

    raising other questions about whether the Mark has been changed. (Id.) Finally, a review of

    the 23 different ERs featured in the article shows that many of them follow a similar naming

    protocol.

           OMC also presents the Affidavit of Lars White who suggests emergency responders

    are so incompetent and systems so disorganized that similar sounding facility names could

    create mass confusion leading to patient harm or even death. (Dkt. 23, p. 22.) Nothing could

    be further from the truth. Even Mr. White, a board member of OMC, confirmed that

    emergency responders do not consider the branding of a facility when deciding where to take

    a patient. Rather, Mr. White states that dispatchers “create unique radio identifications” for

    each medical facility and that emergency responders use these identifiers when responding to




                                                 18
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 19 of 23 PageID 800




    a call. (Dkt. 23-4, ¶ 26.) These “radio identifications” are different from any trademarks or

    branding. Interestingly, Mr. White’s testimony is echoed by the former Fire Chief for the

    City of Orlando, Mr. James Reynolds. (Ex. I, Reynolds Aff., ¶ 14.) Mr. Reynolds confirms

    that emergency responders “do not consider the branding of a facility” when responding to a

    call but rather use “short hand clarifying names.” (Id.) These naming conventions would

    likely be discussed and worked out during regular tri-county meetings that are held for the

    specific purpose of ensuring effective and efficient communication between providers and

    emergency responders. (Id., ¶ 9; Ex. J, Crocker Aff., ¶¶ 5-6.) All area healthcare providers

    employ EMS liaisons who facilitate communications with emergency responders and who

    provide tours of relevant facilities. (Ex. J, ¶¶ 5-8.) Thus, the potential for confusion OMC

    attempts to manufacture here is greatly exaggerated given existing protocols used by well-

    trained, well-educated, emergency responders and administrators.

       D. OMC Failed to Establish the Remaining Elements Necessary for a Temporary
          Injunction

               a. The Harm to AdventHealth Exceeds the Potential Harm to OMC

       While OMC has presented no competent evidence it will suffer harm, AdventHealth

    presented evidence that it will be significantly harmed by the issuance of an injunction. First,

    the forced departure from its deliberate, universally employed naming protocol will

    undermine the key characteristic of its national branding strategy – consistency and clarity in

    patient communication. (Ex. A, Carter Aff., ¶¶ 3, 7-8.) Moreover, AHCA’s final licensing

    inspection of the AdventHealth Oviedo ER is scheduled October 10, 2019. (Ex. K, ¶ 3.)

    Assuming the facility passes inspection, AHCA will license the facility to open October 17,

    2019. (Id.) Because the license will issue under the registered fictitious name “AdventHealth



                                                  19
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 20 of 23 PageID 801




    Oviedo ER,” AdventHealth will not be able to operate the facility under a different fictitious

    name until AHCA reissues a new license. (Ex. K, ¶ 4.) AHCA will not reissue the license

    under a different name until a new fictitious name is registered with the Florida Department

    of State, Division of Corporations. (Ex. K, ¶ 5). AdventHealth will incur significant costs and

    lost profits each day the facility remains closed after the projected opening date that it can

    never recover.

                b. The Public Interest Weighs Against the Issuance of an Injunction

            The public interest would not be served by allowing OMC to claim the geographic

    and categorically descriptive Mark to the detriment of AdventHealth and the Oviedo

    community – especially in the provision of emergency medical care. If the Court grants the

    requested relief the Oviedo community will be deprived of another facility providing life-

    saving care in the area. As described above, this lawsuit is economically motivated to bar or

    make more difficult its competitor’s access to the Oviedo Market. Granting the relief, based

    on the purely descriptive, weak Mark in context of emergency medicine would not serve the

    public interest.

        E. A Sizable Bond and Evidentiary Hearing are Required if an Injunction Issues

            The purpose of the required bond is to compensate AdventHealth if a wrongful

    injunction issues. Merely stating that Defendant will not prevail is wholly insufficient to

    avoid the bond requirement, which likely provides the only remedy for an injunction issued

    in error. AdventHealth will incur significant costs and lost profits if the injunction issues and

    respectfully requests the Court set an evidentiary hearing to determine the sufficiency of the

    required bond in that event.




                                                   20
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 21 of 23 PageID 802




           WHEREFORE, AdventHealth requests this Court enter an order denying OMC’s

    Motion for Preliminary Injunction.

           Respectfully submitted this 3rd day of October, 2019,

                                           /s/ Mayanne Downs
                                           Mayanne Downs
                                           Florida Bar No. 754900
                                           Primary: mayanne.downs@gray-robinson.com
                                           Secondary: kathy.savage@gray-robinson.com
                                           Michael J. Colitz, III
                                           Florida Bar No. 164348
                                           Primary: michael.colitz@gray-robinson.com
                                           Secondary: jessica.gonzalez@gray-robinson.com
                                           Jason Zimmerman
                                           Florida Bar No. 104392
                                           Primary: jason.zimmerman@gray-robinson.com
                                           Secondary: cindi.garner@gray-robinson.com
                                           GrayRobinson, P.A.
                                           301 E. Pine Street, Suite 1400 (32801)
                                           P.O. Box 3068
                                           Orlando, Florida 32802
                                           Telephone: (407) 843-8880
                                           Facsimile: (407) 244-5690

                                           Attorneys for Defendant,
                                           ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
                                           D/B/A ADVENTISTHEALTH OVIEDO ER




                                                21
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 22 of 23 PageID 803




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 3, 2019, a true and correct copy of the foregoing

    was filed through the CM/ECF system which will serve an electronic copy on

                        Counsel for Plaintiff, Oviedo Medical Center LLC:

     Martin B. Goldberg, Esq.                    Dennis D. Murrell
     Emily L. Pincow, Esq.                       Elisabeth S. Gray
     Lash & Goldberg, LLP                        Brian McGraw
     Miami Tower                                 Middleton Reutlinger
     100 SE 2nd Street, Suite 1200               401 S. Fourth Street, Suite 2600
     Miami, Florida 33131-2158                   Louisville, Kentucky 40202
     mgoldberg@lashgoldberg.com                  dmurrell@middletonlaw.com
     epincow@lashgoldberg.com                    egray@middletonlaw.com
                                                 bmcgraw@middletonlaw.com


                                              /s/ Mayanne Downs
                                              Mayanne Downs
                                              Florida Bar No. 754900




                                               22
Case 6:19-cv-01711-WWB-EJK Document 36 Filed 10/03/19 Page 23 of 23 PageID 804




                                    INDEX OF EXHIBITS


     EXHIBIT                                    DESCRIPTION

        A       Affidavit of Frank Carter

        B       Print out of https://www.adventhealth.com/hospital-and-emergency-
                rooms/adventhealth-oviedo-er last visited 9/11/2019

        C       Affidavit of Jeffrey M. Aaron

        D       Print out of https://oviedomedicalcenter.com/service/emergency-care last
                visited 9/11/2019

        E       Affidavit of Christopher Butler

        F       Affidavit of Michael J. Colitz, III

        G       Print out from https://oviedomedicalcenter.com/home/ last visited 9/11/2019

        H       Print out of the article along with the associated “slide show” from
                https://www.bizjournals.com/orlando/news/2019/06/12/metro-orlandos-
                number-of-freestanding-ers-on-the.html last visited 9/11/19

         I      Affidavit of James M. Reynolds

         J      Affidavit of Nicole Crocker

        K       Affidavit of Diane Godfrey
